DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Preliminary Amendments
For the record, the applicant submitted preliminary amendments, filed 09/10/2021, to the specification and the claims under 37 CFR 1.115.  The amendments to the specifications are acknowledged.  In addition, it is acknowledged that applicant cancelled claims, 1-19.  Under examination are the newly amended claims, 20-39.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 20-22, 24, 28-29, 31-36 & 38-39 are rejected under the judicially created doctrine of obviousness-type double patenting as unpatentable over claim 1, 2, 4-7, 11, 14 & 15 of U.S. Patent No. 11,141,214.   
Although the claims at issue are not identical, they are not patentably distinct from each other.  For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim and, if so, whether those differences render the claims patentably distinct.
	Claim 20 recites an “An apparatus for treating pulmonary disease” (see lines 1-2 of claim 1 of the patent), “an energy source” (see line 19 of claim 1 of the patent), “an extended body” (see line 4 of claim 1; shaft of an apparatus), “passed into a thoracic cavity of a patient” (see line 4-5 of claim 1), “apply energy from the energy source” (see line 19 of claim 1), “first contact component” (see line 12 of claim 1), “second contact component” (see line 12 of claim 1) and “hinge” (see line 13 of claim 1; hinge point).  Claim 21 is broader than Claim 4 of the patent.  Claim 22 is broader than Claim 2 of the patent.  Claim 24 is broader than Claim 6 of the patent. Claim 27 is broader than Claim 15 of the patent. Claim 28 is broader than 5 of the patent.  Claim 29 is broader than Claim 11 of the patent.  Claim 31 is broader than Claim 15 of the patent.  Claim 32 is broader than Claim 14 of the patent.  Claim 33 is broader than Claim 1 of the patent.  
	Claim 34 recites an “An apparatus for treating pulmonary disease” (see lines 1-2 of claim 1 of the patent), “an energy source” (see line 19 of claim 1 of the patent), “an extended body” (see line 4 of claim 1; shaft of an apparatus), “apply energy from the energy source” (see line 19 of claim 1), “first arcuate contact component” (see line 12 of claim 1 and line 2-3 of claim 2; semi-circular), “second arcuate contact component” (see line 12 of claim 1 and line 2-3 of claim 2; semi-circular) and “hinge” (see line 13 of claim 1; hinge point).  Claim 35 is broader than Claim 2 of the patent. 
	Claim 36 recites an “An apparatus for treating pulmonary disease” (see lines 1-2 of claim 1 of the patent), “an energy source” (see line 19 of claim 1 of the patent), “a shaft” (see line 4 of claim 1; shaft of an apparatus), “trigger” (see line 2 of claim 15) “apply energy from the energy source” (see line 19 of claim 1), “first contact component” (see line 12 of claim 1), “second component” (see line 12 of claim 1) and “hinge” (see line 13 of claim 1; hinge point).  Claim 38 is broader than Claim 2 of the patent.  Claim 39 is broader than Claim 5 of the patent.
	It is clear that all the elements of claim 20-22, 24, 28-29, 31-36 & 38-39 are to be found in claim 1, 2, 4-7, 11, 14 & 15.  The difference between claim 20-22, 24, 28-29, 31-36 & 38-39 of the application and claim 1, 2, 4-7, 11, 14 & 15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  
Thus, the invention of claim 1, 2, 4-7, 11, 14 & 15 of the patent is in effect a “species” of the “generic” invention of claim 20-22, 24, 28-29, 31-36 & 38-39.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 20-22, 24, 28-29, 31-36 & 38-39 is anticipated by claim 1, 2, 4-7, 11, 14 & 15 of the patent, it is not patentably distinct from claim 1, 2, 4-7, 11, 14 & 15.  
Examiner’s Note:  Acknowledgement is made of the election/restriction requirement mailed 04/16/2018 in Application #14/538930 (now ABANDON).  The Applicant elected Group II at the time.  The patented claims (U.S. Patent 11,141,214) were drawn to Group III.  The claims in the instant application are drawn to Group III.  The Double Patenting rejection is deemed proper.

Claim(s) 23, 25-26 & 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4-7, 11, 14 & 15 of U.S. Patent No. 11,141,214 in view of Mayse et al. (U.S. Patent Application 20110118725 A1). 
For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim and, if so, whether those differences are obvious.
	Claim 23 recites “wherein the first and second electrical contact surfaces each include a soft or pliable surface”.  The patent fails to claim this limitation.  However, Mayse teaches wherein the first and second electrical contact surfaces each include a soft or pliable surface [The arms 353a, 353b can snuggly hold the bronchus to allow atraumatic sliding] (Para 0084) [made of a generally flexible material] (Para 0064) in order to allow for atraumatic sliding (Para 0084)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include the soft or pliable surface of Mayse in order to allow for atraumatic sliding (Para 0084)  
	Claim 25 recites “wherein the apparatus is configured to be in a delivery configuration so as to be inserted into the thoracic cavity of the patient through a catheter or a delivery port” and Claim 26 recites “wherein the end effector in a delivery configuration when inserted through the catheter or the delivery port and expands upon exit from the catheter or the delivery port”.  The patent fails to claim this limitation.  However, Mayse teaches wherein the apparatus is configured to be in a delivery configuration so as to be inserted into the thoracic cavity of the patient through a catheter (Claim 25) or a delivery port [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10) and wherein the end effector in a delivery configuration when inserted through the catheter or the delivery port and expands upon exit from the catheter (Claim 25) or the delivery port [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10) in order to allow the apparatus to assume different configurations for easy insertion (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include the delivery configuration of Mayse in order to allow the apparatus to assume different configurations for easy insertion (Para 0089).  
	Claim 37 recites an “wherein the first and second contact components are arcuate (Figure 8, 8A & 8B, Element 353a & 353b), and wherein the first and second contact components are configured to be compressed to form a substantially circular or elliptical shape around the exterior surface of the bronchial segment”.  The patent claims “wherein the first and second electrical contact surfaces are arcuate” (Claim 1).  
The patent fails to claim the compressed to form.  However, Mayse teaches wherein the first and second contact components are arcuate (Figure 8, 8A & 8B, Element 353a & 353b), and wherein the first and second contact components are configured to be compressed to form a substantially circular or elliptical shape around the exterior surface of the bronchial segment (as shown in Figure 2, 8, 8A & 8B) in order to allow the apparatus to treat the bronchial segment (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include the configuration of Mayse in order to allow the apparatus to treat the bronchial segment (Para 0089).  
	It is clear that all the elements of claim 23, 25-26 & 37 are to be found in claim 1, 2, 4-7, 11, 14 & 15.  The difference between claim 23, 25-26 & 37 of the application and claim 1, 2, 4-7, 11, 14 & 15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  
Thus the invention of claim 1, 2, 4-7, 11, 14 & 15 of the patent is in effect a “species” of the “generic” invention of claim 23, 25-26 & 37.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 23, 25-26 & 37 is anticipated by claim 1, 2, 4-7, 11, 14 & 15 of the patent, it is not patentably distinct from claim 1, 2, 4-7, 11, 14 & 15.  
Claim(s) 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4-7, 11, 14 & 15 of U.S. Patent No. 11,141,214 in view of Mayse et al. (U.S. Patent Application 20110118725 A1); Rezai et al. (U.S. Patent Application 2008/0183248 A1) and further in view of Wang et al. (U.S. Patent Application 2002/0052602 A1).
For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim and, if so, whether those differences are obvious.
Claim 27 recites “wherein the end effector is spring-loaded”, “a trocar” and “compressed”.  The patent fails to teach the cited claim limitations.  However, Mayse teaches wherein the end effector is configurable, wherein the end effector is configured to be in a delivery configuration when the distal end is inserted into a trocar, and wherein the end effector is configured to be in a treatment configuration when the end effector exits through a distal end of the trocar [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10) in order to allow the apparatus to assume different configurations for easy insertion (Para 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include the delivery configuration of Mayse in order to allow the apparatus to assume different configurations for easy insertion (Para 0089).  
	Mayse and the patent fail to teach a compressed configuration.  However, Rezai teaches compressed [first and second arm members 56 and 58 can be in contact with one another in a closed configuration] (Para 0094) in order to facilitate delivery of the member to a target site (Para 0094). 
The Examiner finds that the prior art contained a device (delivery configuration of Mayse) which differed from the claimed device (compressed configuration of the Applicant) by the substitution of some components (delivery configuration of Mayse) with other components (closed configuration of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the configurations of Mayse with the configurations of Rezai would a simple substitution and the results would be known in order to facilitate delivery of the member to a target site (Para 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery configuration of Mayse in combination with the patent with compressed configuration as taught by Rezai in order to facilitate delivery of the member to a target site (Para 0094).
	The patent, Mayse and Rezai fail to teach spring-loaded.  However, Wang teaches spring-loaded (Figure 20, Element 100) in order to allow for adjustment of size and dimensions (Para 0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery configuration of Mayse in combination with the patent and Rezai to include the spring-loaded as taught by Wang in order to allow for adjustment of size and dimensions (Para 0086).  
It is clear that all the elements of claim 27 are to be found in claim 1, 2, 4-7, 11, 14 & 15.  The difference between claim 27 of the application and claim 1, 2, 4-7, 11, 14 & 15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  
Thus the invention of claim 1, 2, 4-7, 11, 14 & 15 of the patent is in effect a “species” of the “generic” invention of claim 27.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 27 is anticipated by claim 1, 2, 4-7, 11, 14 & 15 of the patent, it is not patentably distinct from claim 1, 2, 4-7, 11, 14 & 15.  

Claim(s) 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4-7, 11, 14 & 15 of U.S. Patent No. 11,141,214 in view of Rezai et al. (U.S. Patent Application 2008/0183248 A1). 
For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim and, if so, whether those differences are obvious.
Claim 30 recites “nitinol”.  The patent fails to claim nitinol.  However, Rezai teaches wherein one or both of the first and second contact components comprises nitinol [The flexible member 34 may also be made of a biocompatible, medical grade metal or metal alloy, such as…nickel-titanium alloys (e.g., Nitinol)] (Para 0052) in order to have a flexible, biocompatible materials for treatment (Para 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include the nitinol taught by Rezai in order to have a flexible, biocompatible materials for treatment (Para 0100).
It is clear that all the elements of claim 30 are to be found in claim 1, 2, 4-7, 11, 14 & 15.  The difference between claim 30 of the application and claim 1, 2, 4-7, 11, 14 & 15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  
Thus the invention of claim 1, 2, 4-7, 11, 14 & 15 of the patent is in effect a “species” of the “generic” invention of claim 30.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 30 is anticipated by claim 1, 2, 4-7, 11, 14 & 15 of the patent, it is not patentably distinct from claim 1, 2, 4-7, 11, 14 & 15.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-26, 28, 30 & 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (U.S. Patent Application 2011/0118725 A1) and further in view of Rezai et al. (U.S. Patent Application 2008/0183248 A1)
Claim 20:  Mayse teaches – 
An apparatus (Figure 8, 8A & 8B) for treating pulmonary disease [system…to denervate at least a portion of a bronchial tree] (Abstract) comprising:
an energy source [emitter 354 is positioned to deliver energy] (Figure 8, 8A & 8B, Element 354 and Para 0083);
an extended body [instrument] (Figure 8, 8A & 8B, Element 350) having a proximal end [instruments can have a proximal connector] (Para 0094) and a distal end [an instrument distal section 350] (Para 0083);
an end effector (Figure 8, 8A & 8B, Element 350) at the distal end [an instrument distal section 350] (Para 0083), 
wherein the end effector is sized and shaped to be passed into a thoracic cavity of a patient and to contact a nerve component located on at least a portion of a bronchial segment [minimally invasive system 200 capable of treating the respiratory system to enhance lung function] [instrument shaft 207 of Fig. 2 can be made of a generally flexible material to allow delivery along tortuous paths to remote and deep sites] (as shown in Figure 2 and Para 0053 & 0064) and 
apply energy from the energy source to an exterior surface of the bronchial segment to treat the nerve component [an energy emitter in the form of a dispenser can mechanically damage surface tissue while another energy emitter outputs…energy to destroy deep tissue] (Para 0066 and as shown in Figure 2), 
the end effector comprising:
a first contact component (Figure 8, 8A & 8B, Element 355a), and
a second contact component (Figure 8, 8A & 8B, Element 355b) and
a hinge [the guide 352 is pivotally coupled to the instrument shaft] configured to allow the first and second contact components to be articulated with respect to one another [resilient arms 353a, 353b can be moved away from each other to receive the bronchus] (Figure 8, 8A & 8B, Element 352 and Para 0084).
Examiner’s Note:  The prior art does not specifically use the term, hinge.  However, the Examiner is interpreting “pivotally” and the arms being disclosed as moving away from each other as reading on a hinge.  
	Mayse fails to teach the first and second contact component that includes a first and second electrical contact surface.  However, Rezai teaches – 
a first contact component [first flexible arm member 56] (Figure 6C, Element 56) that includes [include an electrode 44] a first electrical contact surface [electrode] (Figure 6C, Element 44) located on an interior surface [inner surface 66] (Figure 6C, Element 66) of the first contact component (Figure 6C and Para 0095), and
a second contact component [second flexible arm members…58] (Figure 6C, Element 58) that includes [include an electrode 44] a second electrical contact surface [electrode] (Figure 6C, Element 44) located on the interior surface [inner surface 66] (Figure 6C, Element 66) of the second contact component [electrode 44 may also be operably coupled to the inner surface 66 of the second flexible arm member 58] (Figure 6C and Para 00094-0095) 
The Examiner finds that the prior art contained a device (electrode 354 of Mayse) which differed from the claimed device (electrodes of the Applicant) by the substitution of some components (electrode 354 of Mayse) with other components (electrode 44 of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the electrodes of Mayse with the electrodes of Rezai would a simple substitution and the results would be known in order to treat a pulmonary condition in a subject (Para 0097 of Rezai) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100 of Rezai).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode of Mayse with the first and second electrical component as taught by Rezai in order to treat a pulmonary condition in a subject (Para 0097) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100).
Claim 21/20:  Mayse teaches wherein the extended body extends along a longitudinal axis, wherein the hinge [the guide 352 is pivotally coupled to the instrument shaft] is disposed on the longitudinal axis [guide 352…generally perpendicular to a longitudinal axis 361 of the distal section 350] (Para 0084 and Figure 8, 8A & 8B).
Claim 22/20:  Mayse teaches wherein the first and second contact components have semi-circular-shapes [a set of curved or straight arms] (Para 0083) that align to form a central pathway and sized to contain the bronchial segment therewithin (as shown in Figure 2 & Figure 8, 8A & 8b).
Claim 23/20:  Mayse teaches wherein the first and second electrical contact surfaces each include a soft or pliable surface [The arms 353a, 353b can snuggly hold the bronchus to allow atraumatic sliding] (Para 0084) [made of a generally flexible material] (Para 0064).
Claim 24/20:  Mayse teaches wherein the first and second electrical contact surfaces each comprise a material to conform to the exterior surface of the bronchial segment (as shown in Figure 2 and Figure 8, 8A and 8B).  
Examiner’s Note:  To further assist in how the first and second electrical contact surfaces can conform based on their ring shaped arms to the exterior surface of the bronchial segment see Figure 7 of Rezai.
Claim 25/20:  Mayse teaches wherein the apparatus is configured to be in a delivery configuration so as to be inserted into the thoracic cavity of the patient through a catheter (Claim 25) or a delivery port [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10).
	Mayse fails to teach a compressed configuration.  However, Rezai teaches compressed [first and second arm members 56 and 58 can be in contact with one another in a closed configuration] (Para 0094) in order to facilitate delivery of the member to a target site (Para 0094). 
The Examiner finds that the prior art contained a device (delivery configuration of Mayse) which differed from the claimed device (compressed configuration of the Applicant) by the substitution of some components (delivery configuration of Mayse) with other components (closed configuration of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the configurations of Mayse with the configurations of Rezai would a simple substitution and the results would be known in order to facilitate delivery of the member to a target site (Para 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery configuration of Mayse with compressed configuration as taught by Rezai in order to facilitate delivery of the member to a target site (Para 0094).
Examiner’ Note:  Although Rezai does not specifically use the term, compress, it is understood with the open configuration having the arm space apart and then the closed configuration having the arms in contact.  Based on the Figure 8, 8A & 8B, the closed configuration having the arm in contact would be in result on compression to make the arms touch.
Claim 26/25/20:  Mayse teaches wherein the end effector in a delivery configuration when inserted through the catheter or the delivery port and expands upon exit from the catheter (Claim 25) or the delivery port [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10).
Mayse fails to teach a compressed configuration wherein the end effector is compressed to a reduced diameter.  However, Rezai teaches wherein the end effector is compressed to a reduced diameter [first and second arm members 56 and 58 can be in contact with one another in a closed configuration] (Para 0094) in order to facilitate delivery of the member to a target site (Para 0094). 
The Examiner finds that the prior art contained a device (delivery configuration of Mayse) which differed from the claimed device (compressed configuration of the Applicant) by the substitution of some components (delivery configuration of Mayse) with other components (closed configuration of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the configurations of Mayse with the configurations of Rezai would a simple substitution and the results would be known in order to facilitate delivery of the member to a target site (Para 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery configuration of Mayse with compressed configuration as taught by Rezai in order to facilitate delivery of the member to a target site (Para 0094).
Examiner’ Note:  Although Rezai does not specifically use the term, compressed to reduced diameter, it is understood with the open configuration having the arm space apart and then the closed configuration having the arms in contact.  Based on the Figure 8, 8A & 8B, the closed configuration having the arm in contact would be in result on compression to reduce diameter in order to make the arms touch.
Claim 28/20:  Mayse teaches wherein the end effector substantially surrounds the exterior surface of the bronchial segment (as shown in Figure 2 and Figure 8, 8A & 8B).
Examiner’s Note:  To further assist in how the end effector surrounds the exterior surface of the bronchial segment based on their ring shaped arms, see Figure 7 of Rezai.
Claim 30/20:  Mayse fails to teach nitinol. However, Rezai teaches wherein one or both of the first and second contact components comprises nitinol [The flexible member 34 may also be made of a biocompatible, medical grade metal or metal alloy, such as…nickel-titanium alloys (e.g., Nitinol)] (Para 0052) in order to have a flexible, biocompatible materials for treatment (Para 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayse to include the nitinol taught by Rezai in order to have a flexible, biocompatible materials for treatment (Para 0100).
Claim 33/20:  Mayse teaches wherein the end effector extends from a distal most tip of the distal end of the extended body (Figure 8, 8A & 8B).
Examiner’s Note:  The claim term, extends, does not include the direction or orientation of the extension.  Further “distal most tip” is relative.  Arm 353b is very close to extending beyond the distal tip.  The Examiner contends that in the broadest most reasonable interpretation, Mayse reads on the claim limitation.
Claim 34:  Mayse teaches – 
An apparatus (Figure 8, 8A & 8B) for treating pulmonary disease [system…to denervate at least a portion of a bronchial tree] (Abstract) comprising:
an energy source [emitter 354 is positioned to deliver energy] (Figure 8, 8A & 8B, Element 354 and Para 0083);
an extended body [instrument] (Figure 8, 8A & 8B, Element 350) having a proximal end [instruments can have a proximal connector] (Para 0094) and a distal end [an instrument distal section 350] (Para 0083);
an end effector (Figure 8, 8A & 8B, Element 350) at the distal end [an instrument distal section 350] (Para 0083), 
wherein the end effector is configured contact a nerve component located on at least a portion of a bronchial segment [minimally invasive system 200 capable of treating the respiratory system to enhance lung function] [instrument shaft 207 of Fig. 2 can be made of a generally flexible material to allow delivery along tortuous paths to remote and deep sites] (as shown in Figure 2 and Para 0053 & 0064) and
apply energy from the energy source to an exterior surface of the bronchial segment to treat the nerve component [an energy emitter in the form of a dispenser can mechanically damage surface tissue while another energy emitter outputs…energy to destroy deep tissue] (Para 0066 and as shown in Figure 2),
the end effector comprising:
a first arcuate contact component (Figure 8, 8A & 8B, Element 355a), and 
a second arcuate contact component (Figure 8, 8A & 8B, Element 355b); and
a hinge [the guide 352 is pivotally coupled to the instrument shaft] configured to allow the first and second arcuate contact components to be articulated with respect to one another [resilient arms 353a, 353b can be moved away from each other to receive the bronchus] (Figure 8, 8A & 8B, Element 352 and Para 0084).
Examiner’s Note:  The prior art does not specifically use the term, hinge.  However, the Examiner is interpreting “pivotally” and the arms being disclosed as moving away from each other as reading on a hinge.  
	Mayse fails to teach the first and second arcuate electrical contact surface located on the interior surface of the first contact.  However, Rezai teaches – 
a first arcuate contact component [first flexible arm member 56] (Figure 6C, Element 56) that includes [include an electrode 44] a first arcuate electrical contact surface [electrode] (Figure 6C, Element 44) located on an interior surface [inner surface 66] (Figure 6C, Element 66) of the first arcuate contact component [C-shaped configuration] (Figure 6C and Para 0093 & 0095)
a second arcuate component [second flexible arm members…58] (Figure 6C, Element 58) that includes [include an electrode 44] a second arcuate electrical contact surface [electrode] (Figure 6C, Element 44) located on the interior surface [inner surface 66] (Figure 6C, Element 66) of the second arcuate contact component [electrode 44 may also be operably coupled to the inner surface 66 of the second flexible arm member 58] (Figure 6C and Para 00093-0095) 
The Examiner finds that the prior art contained a device (electrode 354 of Mayse) which differed from the claimed device (electrodes of the Applicant) by the substitution of some components (electrode 354 of Mayse) with other components (electrode 44 of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the electrodes of Mayse with the electrodes of Rezai would a simple substitution and the results would be known in order to treat a pulmonary condition in a subject (Para 0097 of Rezai) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100 of Rezai).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode of Mayse with the first and second electrical component as taught by Rezai in order to treat a pulmonary condition in a subject (Para 0097) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100).
Claim 35/34:  Mayse teaches wherein the extended body extends along a longitudinal axis, wherein the hinge [the guide 352 is pivotally coupled to the instrument shaft] is located on the longitudinal axis [guide 352…generally perpendicular to a longitudinal axis 361 of the distal section 350] (Para 0084 and Figure 8, 8A & 8B).

Claim(s) 27 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (U.S. Patent Application 20110118725 A1) and Rezai et al. (U.S. Patent Application 2008/0183248 A1) and further in view of Wang et al. (U.S. Patent Application 2002/0052602 A1).
Claim 27/20:  Mayse teaches wherein the end effector is configurable, wherein the end effector is configured to be in a delivery configuration when the distal end is inserted into a trocar, and wherein the end effector is configured to be in a treatment configuration when the end effector exits through a distal end of the trocar [the instrument 400 may have a lumen to receive a stylet to straighten and stiffen the preshaped distal section 412 during introduction. After insertion, the stylet can be withdrawn to allow the preshaped distal section 412 to assume a treatment configuration] (Para 0089; Figure 2 and Figure 10).
	Mayse fails to teach a compressed configuration.  However, Rezai teaches compressed [first and second arm members 56 and 58 can be in contact with one another in a closed configuration] (Para 0094) in order to facilitate delivery of the member to a target site (Para 0094). 
The Examiner finds that the prior art contained a device (delivery configuration of Mayse) which differed from the claimed device (compressed configuration of the Applicant) by the substitution of some components (delivery configuration of Mayse) with other components (closed configuration of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the configurations of Mayse with the configurations of Rezai would a simple substitution and the results would be known in order to facilitate delivery of the member to a target site (Para 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the delivery configuration of Mayse with compressed configuration as taught by Rezai in order to facilitate delivery of the member to a target site (Para 0094).
Examiner’ Note:  Although Rezai does not specifically use the term, compress, it is understood with the open configuration having the arm space apart and then the closed configuration having the arms in contact.  Based on the Figure 8, 8A & 8B, the closed configuration having the arm in contact would be in result on compression to make the arms touch.
	Mayse and Rezai fail to teach spring-loaded.  However, Wang teaches spring-loaded (Figure 20, Element 100) in order to allow for adjustment of size and dimensions (Para 0086).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery configuration of Mayse and Rezai to include the spring-loaded as taught by Wang in order to allow for adjustment of size and dimensions (Para 0086).  
Claim 31/20:  Mayse teaches a handle (Figure 2, Element 208 & 221) configured to be grasped by a user, wherein the extended body is coupled with and extends distally from the handle (See Figure 2).
	Mayse and Rezai fail to teach a trigger.  However, Wang teaches wherein the handle (Figure 5a, Element 59) includes a trigger (as shown in Figure 5a and Para 0058) in order to move the arms (Para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery configuration of Mayse and Rezai to include the trigger as taught by Wang in order to move the arms (Para 0058). 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (U.S. Patent Application 20110118725 A1) and Rezai et al. (U.S. Patent Application 2008/0183248 A1) and further in view of Francischelli et al. (U.S. Patent Application 2006/0229594 A1).
Claim 29/20:  Mayse teaches wherein the application of energy results in increased temperature [energy emitter can output a sufficient amount of at least one of radiofrequency energy, microwave energy, radiation energy, high intensity focused ultrasound energy (HIFU), thermal energy, or combinations thereof to damage the nerve tissue] (Para 0019 & 0025).
	Mayse fails to teach the specific temperature of the energy application.  However, Francischelli teaches the temperature is about 65°C or higher (Para 0080) in order to achieve the desired ablation damage in tissue (Para 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ablation of Mayse and Rezai with temperature as taught by Francischelli in order to achieve the desired ablation damage in tissue (Para 0080).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (U.S. Patent Application 20110118725 A1) and Rezai et al. (U.S. Patent Application 2008/0183248 A1) and further in view of and Utley et al. (U.S. Patent Application 2009/0012513 A1).
Claim 32/20:  Mayse teaches wherein the first contact component (Figure 8, 8A & 8B, Element 355a) and the second component (Figure 8, 8A & 8B, Element 355b).  
Mayse fails to teach the first heated element and second heated element.  However, Rezai teaches the first heated element [first flexible arm member 56] (Figure 6C, Element 56) [include an electrode 44] (Para 0095) and second heated element.  [electrode 44 may also be operably coupled to the inner surface 66 of the second flexible arm member 58] (Figure 6C and Para 00094-0095) 
The Examiner finds that the prior art contained a device (electrode 354 of Mayse) which differed from the claimed device (electrodes of the Applicant) by the substitution of some components (electrode 354 of Mayse) with other components (electrode 44 of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the electrodes of Mayse with the electrodes of Rezai would a simple substitution and the results would be known in order to treat a pulmonary condition in a subject (Para 0097 of Rezai) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100 of Rezai).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode of Mayse with the first and second electrical component as taught by Rezai in order to treat a pulmonary condition in a subject (Para 0097) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100).
Mayse and Rezai fail to teach a bladder.  However, Utley teaches a bladder containing heated fluid [balloon member may have means for carrying or transmitting a heatable fluid within one or more portions of the member so that the thermal energy of the heatable fluid may be used as the ablation energy source] (Page 10, Para 0126)
Page 15, Para 0167). 
Utley teaches that heated fluid is a well-known and understood alternative to radiofrequency energy for ablation (Para 0167). The Examiner finds that the prior art contained a device (radiofrequency ablation) which differed from the claimed device by the substitution of some components with other components (heated fluid ablation). The Examiner finds that the substituted components and their functions were known in the art (Para 0167). The Examiner finds finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Substituting radiofrequency ablation for heated fluid ablation would have predictably provided a means of ablation via a different energy source.
It would have been obvious to one ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Rezai and Wang with the heated fluid bladders as taught by Utely as well-known and understood alternative to radiofrequency energy for ablation (Para 0167).

Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al. (U.S. Patent Application 20110118725 A1) and Rezai et al. (U.S. Patent Application 2008/0183248 A1) and further in view of Wang et al. (U.S. Patent Application 2002/0052602 A1)
Claim 36:  Mayse teaches – 
An apparatus (Figure 8, 8A & 8B) for treating pulmonary disease [system…to denervate at least a portion of a bronchial tree] (Abstract) comprising:
an energy source [emitter 354 is positioned to deliver energy] (Figure 8, 8A & 8B, Element 354 and Para 0083);
a handle (Figure 2, Element 208 & 221) configured to be grasped by a user (see Figure 2);
a shaft [instrument shaft] (Figure 2, Element 207) coupled with and extending distally from the handle (as shown in Figure 2), 
wherein the shaft has a proximal end [instruments can have a proximal connector] (Para 0094) and a distal end [an instrument distal section 350] (Para 0083);
an end effector at the distal end [an instrument distal section 350] (Para 0083), 
wherein the end effector is configured contact a nerve component located on at least a portion of a bronchial segment [minimally invasive system 200 capable of treating the respiratory system to enhance lung function] [instrument shaft 207 of Fig. 2 can be made of a generally flexible material to allow delivery along tortuous paths to remote and deep sites] (as shown in Figure 2 and Para 0053 & 0064) and 
apply energy from the energy source to an exterior surface of the bronchial segment to treat the nerve component [an energy emitter in the form of a dispenser can mechanically damage surface tissue while another energy emitter outputs…energy to destroy deep tissue] (Para 0066 and as shown in Figure 2), 
the end effector comprising:
a first contact component (Figure 8, 8A & 8B, Element 355a), and
a second contact component (Figure 8, 8A & 8B, Element 355b); and
a hinge [the guide 352 is pivotally coupled to the instrument shaft] configured to allow the first and second contact components to be articulated with respect to one another [resilient arms 353a, 353b can be moved away from each other to receive the bronchus] (Figure 8, 8A & 8B, Element 352 and Para 0084).
Examiner’s Note:  The prior art does not specifically use the term, hinge.  However, the Examiner is interpreting “pivotally” and the arms being disclosed as moving away from each other as reading on a hinge.  
Mayse fails to teach the first and second arcuate electrical contact surface located on the interior surface of the first contact.  However, Rezai teaches –
a first contact component [first flexible arm member 56] (Figure 6C, Element 56) that includes [include an electrode 44] a first electrical contact surface [electrode] (Figure 6C, Element 44) located on an interior surface [inner surface 66] (Figure 6C, Element 66) of the first contact component (Figure 6C and Para 0093 & 0095), and
a second contact component [second flexible arm members…58] (Figure 6C, Element 58) that includes [include an electrode 44] a second electrical contact surface [electrode] (Figure 6C, Element 44) located on the interior surface [inner surface 66] (Figure 6C, Element 66) of the second contact component [electrode 44 may also be operably coupled to the inner surface 66 of the second flexible arm member 58] (Figure 6C and Para 00093-0095)
The Examiner finds that the prior art contained a device (electrode 354 of Mayse) which differed from the claimed device (electrodes of the Applicant) by the substitution of some components (electrode 354 of Mayse) with other components (electrode 44 of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the electrodes of Mayse with the electrodes of Rezai would a simple substitution and the results would be known in order to treat a pulmonary condition in a subject (Para 0097 of Rezai) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100 of Rezai).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode of Mayse with the first and second electrical component as taught by Rezai in order to treat a pulmonary condition in a subject (Para 0097) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100).
Mayse and Rezai fail to teach the trigger.  However, Wang teaches wherein the handle includes a trigger (as shown in Figure 5a and Para 0058) in order to move the arms (Para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery configuration of Mayse and Rezai to include the trigger as taught by Wang in order to move the arms (Para 0058).
Claim 37/36:  Mayse teaches wherein the first and second contact components are arcuate (Figure 8, 8A & 8B, Element 353a & 353b), and wherein the first and second contact components are configured to be compressed to form a substantially circular or elliptical shape around the exterior surface of the bronchial segment (as shown in Figure 2, 8, 8A & 8B)
	Mayse fails to teach wherein the first and second electrical contact surfaces are arcuate.  However, Rezai teaches wherein the first and second electrical contact surfaces are arcuate [C-shaped configuration] (Figure 6C and Para 0093 & 0095)
The Examiner finds that the prior art contained a device (electrode 354 of Mayse) which differed from the claimed device (electrodes of the Applicant) by the substitution of some components (electrode 354 of Mayse) with other components (electrode 44 of Rezai).  The Examiner finds that the substituted components and their functions were known in the art as the electrodes are known to treat the pulmonary function of a subject (Abstract of Mayse and Para 0100 of Rezai).  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Modifying the electrodes of Mayse with the electrodes of Rezai would a simple substitution and the results would be known in order to treat a pulmonary condition in a subject (Para 0097 of Rezai) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100 of Rezai).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode of Mayse with the first and second electrical component as taught by Rezai in order to treat a pulmonary condition in a subject (Para 0097) by properly positioning the electrodes in direct contact with a portion of the anterior pulmonary plexus (Para 0100).
Claim 38/36:  Mayse teaches further comprising an extended body that extends along a longitudinal axis, wherein the hinge [the guide 352 is pivotally coupled to the instrument shaft] is located on the longitudinal axis [guide 352…generally perpendicular to a longitudinal axis 361 of the distal section 350] (Para 0084 and Figure 8, 8A & 8B).
Claim 39/36:  Mayse teaches the hinge [the guide 352 is pivotally coupled to the instrument shaft] [resilient arms 353a, 353b can be moved away from each other to receive the bronchus] (Figure 8, 8A & 8B, Element 352 and Para 0084).  
Mayse and Rezai fail to teach independent rotation.  However, Wang teaches wherein the hinge [pivot point 56] allows for independent rotation of one of the first and second contact components of the end effector about a hinge point disposed along a longitudinal axis of the shaft [the gripper 52 may include two arms wherein one arm is a moveable arm 60 and the remaining arm is a fixed arm 62, relative to the moveable arm] (Para 0058 and Figure 3) in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072).
It would have been obvious to one ordinary skill in the art before the effective
filing date of the claimed invention to modify the apparatus of Mayse and Rezai to include the relative movable components as taught by Wang in order to maintain stable contact with the tissue surface by partially or completely encompassing a circumference of a part of the tissue (Para 0072).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phan (U.S. Patent Application 2003/0158547 A1) – Phan teaches an apparatus for use with a clamp including a base member configured to be secured to the clamp and at least one energy transmission device carried by the base member. An apparatus for use with a clamp and a probe that carries at least one energy transmission device including a base member configured to be secured to the clamp and an engagement device associated with the base member and configured to engage the probe. A clamp including first and second clamp members, at least one of which is malleable, and a movement apparatus that moves at least one of the first and second clamp members relative to the other. A surgical system including a clamp with first and second clamp members and a device that removably mounts at least one electrode on at least one of the first and second clamp members.
Shadduck (U.S. Patent Application 2004/0068306 A1) – Shadduck teaches a surgical instrument for thermally-mediated therapies in targeted tissue volumes and for causing thermal effects in polymer tissue-contacting members. In one embodiment, the instrument has a working end with an interior chamber that is supplied with a biocompatible liquid. An energy source causes a liquid-to-vapor phase change within the interior of the instrument. The vapor phase media then is ejected from the working surface of the instrument, and a controlled vapor-to-liquid phase change in an interface with tissue applies thermal energy substantially equal to the heat of vaporization to ablate tissue. The vapor-to-liquid phase transitions, or internal energy releases, can be provided about thin-film flexible structures for engaging body lumens and cavities. An exemplary embodiment can be used for shrinking, sealing, welding or creating lesions in tissue--while causing limited collateral thermal damage and while totally eliminating electrical current flow in the engaged tissue.
Rethy et al. (U.S. Patent Application 2014/0277049 A1) – Rethy teaches a surgical instrument includes a handle assembly, an elongate body, a tool assembly, and an electrical energy source. The handle assembly includes an actuation knob. The elongate body extends distally from the handle assembly and defines a longitudinal axis. In particular, tool assembly is operatively coupled to the handle assembly and extends from a distal end of the elongate body. The tool assembly includes first and second jaw members each including an electrically conductive cutting element. The cutting elements are operatively coupled to the actuation knob. In particular, the cutting elements are movable between a first position in which the cutting elements are disposed within the respective jaw members and a second position in which the cutting elements extend out of the respective jaw members and are in general vertical registration with each other such that electrical energy can be transferred from the first jaw member to the second jaw member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793           
                                                                                                                                                                                             /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793